 484DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWilson & Dean Construction Co. Inc.andOregonStateDistrictCouncil of Carpenters,UnitedBrotherhood of Carpenters and Joiners ofAmerica.Case 36-RC-4948June 15, 1989DECISION ON REVIEW AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN,CRACRAFT,AND HIGGINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, a hearing washeld before a hearing officer of the National LaborRelations Board.On July 6,1987, the Regional Di-rector for Region 19 issued a Decision and Direc-tion of Election in which he found,inter alia, thatthe formula set forth inDaniel Construction Co.,133 NLRB 264 (1961), modified at 167 NLRB 1081(1967), should be used to determine eligibility tovote and that the appropriate collective-bargainingunit should be coextensive with the unit set forth inthe parties'expired collective-bargaining contract.Thereafter, in accordance with Section 102.67 oftheNationalLaborRelationsBoard Rules andRegulations,theEmployer filed a request forreview of the Regional Director'sDecision and Di-rection of Election.The Employer contends thattheDaniel Constructioneligibility formula is inap-plicable to the instant proceeding.The Employeralso contends that the Regional Director erred infailing to find appropriate in this case a unit limitedto the carpenter employees employed by the Em-ployer in the Portland,Oregon metropolitan area.By Order dated August 6,1987, the Board grant-ed the Employer's request for review.The electionwas held and the ballots impounded.The Board has considered the entire record inthis case and has decided to adopt the Regional Di-rector'sDecision and Direction of Election for thereasons stated in this decision.The Employerisengaged primarily in commer-cial and industrial construction. The Regional Di-rector found that the parties have had an 8(f) col-lective-bargaining relationship for approximately 30years.'The last collective-bargaining agreementextended from March 1, 1983,toMay 31, 1986. OnMarch 27,1987,2the Employer informed the Peti-tioner by letter that, in accord with the Board's de-cision inJohn Deklewa&Sons,282 NLRB 1375(1987), sub nom.IronWorkers Local 3 v. NLRB,enfd. 843 F.2d 770 (3d Cir. 1988), it would notenter into an 8(f) collective-bargaining agreementwith the Petitioner and that their collective-bar-gaining relationship was terminated.Prior to March 27, the Employer had obtainedtheemployees it needed for its constructionprojects from the Petitioner'shiringhall.AfterMarch 27, the Employer adopted a new hiring pro-cedure.Itdiscontinued use of the Petitioner'shiring hall and decided to hire its employees froman employee roster it had compiled.The roster in-cluded the names of all former employees and em-ployeeswho had not previously worked for theEmployer but had applied in response to Employ-er-placed advertisements.On May 28 the Petitioner filed a petition seekingto represent the unit of the Employer's employeesas set out in its expired collective-bargaining agree-ment with the Employer. At the time of the hear-ing in this case the Employer had one employee(Loren Nelson)on its payroll.3 It is undisputed thatthe Employer anticipates future work and intendsto hire more employees when work materializes.InDaniel Construction,the Board recognized theintermittent nature of employment in the construc-tion industry.Employees may experience short lay-offs or may work for more than one employerduring the course of a year due to the limited dura-tion of building projects and because materials areoften in short supply and the employee'swork isdependent on the work of various other crafts. TheBoard found that, while some construction workerswould not have worked for an employer duringthe payroll period immediately preceding that ofthe decision and direction of election,because oftheir past employment and expectancy of futureemployment they continue to have a substantialcontinuing interest in the employer's conditions ofemployment. Thus, the Board found eligible tovote,in addition to those unit employees employedduring the payroll period immediately prior to theelection, those former employees who had beenemployed by the employer for at least 30 days inthe 12 months preceding the election or for at least45 days in the 24 months preceding the election.The Regional Director applied this formula to thefacts of this case and found that 6 to 15 of the Em-ployer's former employees would be eligible tovote.UnderDeklewa,an employer can terminate itscollective-bargaining relationship after its 8(f) con-tractwith the union has expired.Thisdoes not di-minish the short-term construction employee's sub-stantial interest in the employer's conditions of em-IThe date on which thisrelationship commenced is not in the recordbefore us.2All dates arein 1987 unless otherwise stated.8 Loren Nelson had been employed by the Employer during Januaryand February. In May,on his own initiative, he applied for work withthe Employer and was hired.295 NLRB No. 54 WILSON & DEAN CONSTRUCTION CO.485ployment or change the existing electoral mecha-nismforexpressingrepresentationdesires.4Deklewanotes that over the years the Board hasgained substantial expertise and developed proce-dures for conducting elections in the constructionindustry and cites as an exampleDaniel Construc-tion.5The Employeradmits that it intends to remain inthe construction industry and that it anticipatesfuture work in the Portland, Oregon area. It con-tends, however, that theDaniel Constructionformu-la is inapplicable,as the Employer's reliance on itscompiled list,rather than on the Petitioner's hiringhall, as the source for employees, denies its formeremployees a reasonable expectation of future em-ployment. This contention is not borne out by therecord.Between 6 and 15 former employees are el-igible to vote under theDaniel Constructionformu-la.Although the Employer states that former em-ployees will not be given employment preferenceand that employees will be hired from the list onthe basis of experience and residential proximity tothe construction site, there is no evidence thatthese criteria would preclude the hiring of formeremployees. Accordingly, we find that the Employ-er's former employees who meet theDanieleligibil-ity requirements have a reasonable expectation offuture employment with a substantial continuing in-terest in the Employer's conditions of employmentand are eligible to participate in the election.With respect to the unit, the Employer contendsthat since 95 percent of its work has been in thePortland,Oregon area,the appropriate unit shouldbe limited to this area. As stated above, the Em-ployer and the Petitioner had a bargaining relation-* Deklewa,supra at 1386.5 Id., fn. 45.ship that extended for more than 30 years. Weagree with the Regional Director that, in view ofthat history, the unit should be the one set forth inthe recently expired contract. The fact that 95 per-cent of the work is in a more limited geographicarea than that set forth in the unit description is aninsufficient basis for excluding from the unit the ge-ographic area where the remaining 5 percent of thework is performed.Accordingly, we shall remand this proceeding tothe Regional Director in order that he may takefurther appropriate action,including the openingand counting of the impounded ballots.ORDERIt is ordered that the matter is remanded to theRegional Director for Region 19 for appropriateaction, including the opening and counting of theimpounded ballots.CHAIRMAN STEPHENS,dissenting.Iwould dismiss the petition in this case on theground that there was only one unit employeewhen it was filed. I would not include any otherformer employees as being within the unit becauseI regard theDaniel Constructionformula as inappo-site in the circumstances here. The Employer notonly severed his relationship with the Petitionerand announced that he would not make further useof the hiring hall, he also effectively terminated hisformer work force with the announcement thatthose who will be chosen to work for him in thefuturewill be selected from a list he compiled,with selections to be made on the basis of factorsthat do not include experience with the Employer.Accordingly, former employees have no more ex-pectancy of being hired than any other individualwho might be selected from the list.